Citation Nr: 0125226	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  99-08 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Diego, California


THE ISSUE

Entitlement to service connection for uncontrolled bowel 
movements as secondary to the veteran's service-connected 
residuals of a gunshot wound to muscle group XVII with right 
iliac crest bone injury, and degenerative disc disease at L5 
to S1.  


REPRESENTATION

Appellant represented by:	California Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran's DD Form 214 shows active service from September 
1968 to August 1974 and two years, one month and sixteen days 
of other service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the San Diego, 
California, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The issues of entitlement to an increased evaluation for the 
residuals of a gunshot wound to muscle group XVII with right 
iliac crest bone injury, and degenerative disc disease at L5 
to S1 were withdrawn by the veteran in a statement received 
in May 1999.

The issue on appeal was denied by the Board in a decision 
dated in September 2000 on the basis that the claim was not 
"well-grounded". On November 9, 2000, the Veterans Claims 
Assistance Act (VCAA) was signed into law. VCAA eliminated 
the requirement that a "well-grounded" claim had to be 
submitted before VA would provide the veteran assistance in 
developing his or her claim. The veteran's claim again was 
reviewed by the RO taking into consideration the provisions 
of VCAA. The RO denied the claim and issued a supplemental 
statement of the case in May 2001. The case is now before the 
Board for final appellate review. The September 2000 Board 
decision is of no legal effect.




FINDINGS OF FACT

1. The veteran and his representative have been notified of 
the evidence necessary to substantiate his pending claim, the 
veteran has been assisted in obtaining all records identified 
as relevant to his pending claim, and the veteran has been 
provided a VA examination which includes a clinical opinion 
regarding the etiology of the disability at issue.

2. Entitlement to service connection for the residuals of a 
gunshot wound to muscle group XVII with right iliac crest 
bone injury, and degenerative disc disease at L5 to S1 has 
been established.  

3.  No relationship, direct or otherwise, between the 
service-connected residuals of a gunshot wound to muscle 
group XVII with right iliac crest bone injury, and 
degenerative disc disease at L5 to S1, and uncontrolled bowel 
movements is demonstrated.


CONCLUSION OF LAW

Uncontrolled bowel movements are not proximately due to or 
the result of service-connected residuals of a gunshot wound 
to muscle group XVII with right iliac crest bone injury, and 
degenerative disc disease at L5 to S1.  38 C.F.R. § 3.310 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as VA outpatient treatment 
records and private treatment records.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran as relevant to the issues on appeal.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the veteran's appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations pertaining to 
the issue on appeal.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought. Further, the veteran and his accredited 
representative were specifically advised in March 2001 of the 
new law, what information or evidence was necessary to 
support his claim, what information or evidence was needed 
from him, and what he could to help with his claim. No 
response to the March 2001 VA letter was received. The Board 
therefore finds that the notice requirements of the new law 
have been met.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim. Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet.App. 553 (1996); Bernard v. Brown,  4 Vet.App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

The veteran contends that he sometimes has uncontrolled bowel 
movements as a result of his service-connected residuals of a 
gunshot wound to muscle group XVII with right iliac crest 
bone injury, and degenerative disc disease at L5 to S1.  He 
argues that he sometimes experiences partial bowel 
incontinence immediately following the back spasms that he 
sometimes experiences as the result of his service-connected 
disability. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991). A disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a). Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

Initially, the Board notes that entitlement to service 
connection is in effect for the residuals of a gunshot wound 
to muscle group XVII with right iliac crest bone injury, and 
degenerative disc disease at L5 to S1. 

A review of the service medical records is negative for 
complaints of bowel incontinence, or for any other chronic 
gastrointestinal complaints.  The veteran was noted to have 
undergone an exploratory laparotomy following his 1968 
gunshot wound, with negative findings.  

Postservice VA medical records first show complaints of bowel 
problems in February 1997.  The veteran was noted to have 
experienced bowel accidents three times over the past three 
years.  The history of the veteran's injury was discussed.  
The examiner did not include a chronic gastrointestinal 
disability in his impression, and there was no discussion of 
the cause of the veteran's bowel accidents.  

The veteran was afforded a VA orthopedic examination in 
October 1997.  He denied any bowel complaints, and the 
examination report is negative for a diagnosis or evidence of 
incontinence.  

VA treatment records dated October 1997 show that the veteran 
reported a single occurrence of blood in his stool several 
months earlier.  There were no further complaints or 
diagnosis concerning a gastrointestinal disability.  December 
1997 records indicated that there were no stool problems.  

Additional VA treatment records dated from March 1998 to 
October 1998 indicate that the veteran was seen on several 
occasions for complaints of low back pain and spasms.  
Uncontrolled bowel movements were not noted.  

The veteran was afforded a VA fee basis examination in July 
1998.  The history of the veteran's gunshot wound and injury 
to his back was discussed, and his current complaints and 
symptoms were noted.  The veteran reported that he had 
experienced four to six episodes of back spasm in the past 
year with associated bowel movements.  He had not undergone 
any evaluation with respect to the bowel problem.  Following 
the examination, the examiner opined that he could find no 
relationship between the veteran's bowel condition and his 
spasms of the lumbar area.  He stated that uncontrolled bowel 
movements were not clinically associated with back spasms in 
that manner.  He believed that the bowel condition was an 
independent phenomenon, and should be independently 
evaluated.  

VA outpatient treatment records dated in May 1999 note that 
the veteran was seen for follow up for complaints of low back 
pain.  He reported doing better over the past six months, but 
said he had experienced two to three bowel incontinence 
episodes over the past six months.  This was not a loss of 
sensation, but more like a response to his back spasms.  The 
assessment was chronic low back pain with X-ray evidence of 
degenerative disc disease.  

The veteran appeared at a hearing before a hearing officer at 
the RO in August 1999.  He said that he first began having 
problems with uncontrolled bowel movements two or three years 
ago.  These would follow an episode of back spasms.  He did 
not always have an uncontrolled bowel movement with his 
spasms, but he never had one without the spasms, which is why 
he believed it must be related to the spasms.  The bowel 
movements were not complete, but only partial.  The veteran 
stated that he had begun to keep a record, and that he had 11 
uncontrolled bowel movements since December 1998.  See 
Transcript.  

The veteran underwent a magnetic resonance imaging study in 
September 1999.  A clinical history of low back pain syndrome 
with stool incontinence with severe muscle spasm was noted.  
The impression was degenerative disc disease at L4 to L5, and 
from L5 to S1.  The conus medullaris and cauda equina nerve 
roots appeared normal. 

After careful review of the veteran's contentions and the 
record, the Board finds that he has failed to submit evidence 
of a well grounded claim for entitlement to service 
connection for uncontrolled bowel movements as secondary to 
his service-connected residuals of a gunshot wound to muscle 
group XVII with right iliac crest bone injury, and 
degenerative disc disease at L5 to S1.  The service medical 
records are negative for any evidence of incontinence.  The 
record indicates that service connection has been established 
for the residuals of a gunshot wound to muscle group XVII 
with right iliac crest bone injury, and degenerative disc 
disease at L5 to S1.  The medical evidence shows that the 
veteran first reported a problem with uncontrolled bowel 
movements in 1997.  However, he has not submitted any medical 
evidence that purports to show a relationship between his 
service-connected disabilities and his uncontrolled bowel 
movements.  The veteran was afforded a VA examination of his 
disability in July 1998.  This examiner opined that the 
veteran's uncontrolled bowel movements were an independent 
phenomenon from his service-connected back disability.  
Although some VA treatment records note complaints of 
uncontrolled bowel movements following back spasms, none of 
the veteran's treating physicians have opined that there is a 
relationship between the two disabilities.  The Board notes 
the veteran's sincere belief that his incontinence is the 
result of his service-connected back disability, but the 
veteran is not a physician, and he is not qualified to 
express a medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Therefore, as there is no competent medical evidence that 
shows there is a relationship, direct or otherwise, between 
his service-connected disabilities and his uncontrolled bowel 
movements, the claim must be denied.  38 C.F.R. §  3.310; 
Allen. 


ORDER

Entitlement to service connection for uncontrolled bowel 
movements as secondary to the veteran's service-connected 
residuals of a gunshot wound to muscle group XVII with right 
iliac crest bone injury, and degenerative disc disease at L5 
to S1 is denied.
 



		
	WAYNE M. BRAEUER
Member, Board of Veterans' Appeals




		
	



 



